Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 21-36 have been considered and are pending examination. Claim(s) 21, 23, 24, 28, 30, 31, 35 have been amended. Claim(s) 1-20 have been cancelled. 


Response to Amendment
This Office Action has been issued in response to RCE filed on 10/18/2021.
 

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 


Claim(s) 1, 8, 9, 10, 12, 15 of Patent/Application Number 10,133,503 contain(s) every element of claim(s)  21-22, 24-29, 31-33  of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.


Claim Objections

Claim(s) 21, 28 are objected to because of the following informalities: 

In claim 21, line(s) 9 , it appears that “ between a first process of retrieving data blocks and a second process of retrieving hash values , for performing a deduplication process” should be changed to -- between a first process of retrieving data blocks and a second process of retrieving hash values for performing a deduplication process --. Appropriate correction is required.
Claim(s) 28 contain same deficiencies as claim 21 and are objected to for the same reason.

In claim 21, line(s) 12 , it appears that “ the first process of retrieving the data blocks.” should be changed to -- the first process of retrieving data blocks. --. Appropriate correction is required.
Claim(s) 28 contain same deficiencies as claim 21 and are objected to for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mallaiah (U.S. Publication Number 2014/0114932) in view of Ruef (U.S. Patent Number 9,846,718) 


Regarding claim 35, Mallaiah teaches “35. A method, comprising: selecting one of an operation of performing a hash value comparison of data of a storage resource” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “based on one of a plurality of performance analyses;” Mallaiah  [0009], [0024], [0027], [0045], [0053], [0064],  claims 2, 3, 11 discloses selectively performing inline or post-processing deduplication based on a plurality of  performance metrics “and performing, by a processing device, the  deduplication process with the selected operation.” Mallaiah  [0009], [0027], [0045], [0064], claim 25 discloses selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria  
Mallaiah  Does not explicitly teach “or performing a data comparison of the data of the storage resource”
However, Ruef teaches “or performing a data comparison of the data of the storage resource” Ruef col 4 ln 8-22, col 11 ln 38-67, col 12 ln 32-41, col 13 ln 26-39 discloses deduplication technique where its detection operation comprises performing bit for bit comparison in order to confirm exact duplicity when associated blocks digest match is previously determined 
Mallaiah and Ruef are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Ruef, that using weak digests for deduplication improves performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks (Ruef col 4 ln 23-34). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ruef’s use of weak digests for deduplication  in the system of Mallaiah to improve performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks

Regarding claim 36, the combination of Mallaiah and Ruef teaches “36. The method of claim 35, wherein the plurality of performance analyses is based on a first cost of performing a hash value table lookup” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “ versus a second cost” Mallaiah  [0009], [0027], [0045], [0064], claim 25 discloses selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria “of performing a read of the data from the storage resource.” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39 discloses a depuplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 35 is equally applicable to claim 36.


Allowable Subject Matter

Claim(s) 21-34 are allowable.
After careful consideration, examination and search of the claimed invention, and taking claim 21 as exemplary, prior art was not found to teach the amended limitation to the independent claims " determine a first performance metric associated with a 
in response to the second performance metric exceeding the first performance metric, to perform the deduplication process with the first process of retrieving the data blocks.”














Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20160259591 A1 STORAGE SYSTEM AND DEDUPLICATION CONTROL METHOD, Arikawa.
US 20140122818 A1 STORAGE APPARATUS AND METHOD FOR CONTROLLING STORAGE APPARATUS, Hayasaka.
US 20130086006 A1 METHOD FOR REMOVING DUPLICATE DATA FROM A STORAGE ARRAY, Colgrove.
US 7996371 B1 Combining Context-aware And Context-independent Data Deduplication For Optimal Space Savings, Deshmukh.
US 20120257626 A1 SYSTEMS AND METHODS FOR IN-LINE REMOVAL OF DUPLICATE NETWORK PACKETS, McGhee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/           Examiner, Art Unit 2132                                                                                                                                                                                             	12/1/2021

/DAVID YI/           Supervisory Patent Examiner, Art Unit 2132